


EXHIBIT 10.4
SHARED SERVICES AGREEMENT
THIS SHARED SERVICES AGREEMENT (this “Services Agreement”), is entered into as
of September 18, 2013 (the “Effective Date”), by and between N2 BIOMEDICAL LLC,
a Delaware limited liability company (the “Buyer”), and SPIRE CORPORATION, a
Massachusetts corporation (the “Seller”). The Buyer and the Seller are sometimes
collectively referred to as the “Parties” and each individually as a “Party.”
Capitalized terms used herein but not otherwise defined shall have the meanings
ascribed to such terms in the Purchase Agreement (as defined below).
WHEREAS, the Buyer, the Seller and Spire Biomedical, Inc., a Massachusetts
corporation, are parties to that certain Asset Purchase Agreement, dated as of
September 18, 2013 (as amended and/or restated from time to time, the “Purchase
Agreement”), providing for, among other things, the purchase by the Buyer of
substantially all of the assets owned, used or held for use primarily in the
operation or conduct of the Business;
WHEREAS, as contemplated by the Purchase Agreement, the Seller will provide, or
cause to be provided, certain services to the Buyer as set forth on Exhibit A
attached hereto; and
WHEREAS, the Parties anticipate that, during the term of this Services
Agreement, the Buyer will require Seller Services (as defined below) in an
amount of approximately Five Hundred Thousand Dollars ($500,000) per year,
solely pursuant to the terms set forth herein;
NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the Parties, intending to be legally bound, do
hereby covenant and agree as follows:
ARTICLE I
SELLER SERVICES


Section 1.1    Provision of Services.


(a) Subject to and in accordance with the terms and conditions set forth herein,
from and after the Closing Date and until the termination or expiration of this
Services Agreement, the Buyer hereby retains the Seller, and the Seller hereby
commits, to provide to the Buyer, the services with respect to the Business
specifically described on Exhibit A attached hereto, as the same may be amended
from time to time in accordance with the terms hereof (collectively, the “Seller
Services,” and any individual service, a “specific Seller Service”). The Seller
Services may be provided by the Seller, its Affiliates or, with the written
consent of the Buyer, other service providers.


(b)The Seller agrees that, if the Buyer requires any additional services after
the Closing that are not contained in Exhibit A hereto but are necessary to
allow the Buyer to conduct the Business after the Closing in substantially the
same manner as it was conducted immediately prior to the Closing (any such
service, an “Additional Service”), the Parties shall work together in good faith
to provide for such Additional Services on terms and conditions to be mutually
agreed upon by the Parties in writing. Any Additional Services agreed to by the
Parties in accordance with this




--------------------------------------------------------------------------------




Section 1.1(b) shall be deemed to constitute Seller Services and shall be
governed by this Services Agreement.


(c)The Seller Services set forth on Exhibit B as of the Closing Date reflects
the Parties’ good faith estimate as to the Seller Services required by the Buyer
for the first full year following the Effective Date of this Services Agreement.
Following the first anniversary of the Effective Date, the Buyer and the Seller
shall meet periodically to review the Buyer’s forecasted need for the Seller
Services and work together in good faith to modify the scope of the Seller
Services provided hereunder, including, without limitation, by (i) terminating
specific Seller Services in accordance with the provisions of Section 6.2(d)
hereof, (ii) adding Additional Services in accordance with the provisions of
Section 1.1(c) hereof, and/or (iii) adjusting the fees for the Seller Services
in accordance with the provisions of Section 2.3 hereof.


Section 1.2    Services Provided Under Lease. The Seller and the Buyer each have
executed a lease (as the context may require, the “Seller Lease” or the “Buyer
Lease”) directly with SPI-Trust (the “Landlord”). As part of such lease
arrangement and with respect to the property subject thereto, the Seller is
required to (a) pay the real estate taxes and assessments (the “Real Estate
Taxes”) to the appropriate taxing authority, (b) perform repairs and maintenance
(“R&M Costs”) at its cost, (c) perform certain other tenant obligations under
Section 5 and Section 13 of the Seller Lease, as such obligations pertain to the
Buyer’s premises under the Buyer Lease (the “Lease Obligations”) at its cost,
(d) obtain and pay for all utilities (“Utilities”), and (e) pay property and
casualty insurance premiums and any out-of-pocket costs for casualty losses
(“Insurance Costs” and together with the Real Estate Taxes, the Lease
Obligations, R&M Costs, and Utilities, the “Lease Costs”). Buyer hereby agrees
that until the earlier of (i) the termination or expiration of the Seller Lease
and (ii) the termination or expiration of the Buyer Lease (such earlier date,
the “Outside Termination Date”), the Seller shall invoice the Buyer for the
Buyer’s portion of all Lease Costs, as determined in accordance with Section
2.1(b) hereof, and, subject to the Landlord’s demand that such amount be paid
directly to the Landlord, the Buyer agrees to remit such amounts to the Seller
within thirty (30) days of such invoice. The Seller and the Buyer shall
cooperate on obtaining separate metering for all Utilities. In addition to the
foregoing, the Seller agrees to provide those additional Seller Services
pertaining to the Buyer’s premises under the Buyer Lease and set forth on
Exhibit A-1 attached hereto (such specific Seller Services, the “Access
Services”) until the Outside Termination Date.


Section 1.3    Service Coordinators. Each of the Seller and the Buyer shall
nominate a representative to act as the primary contact person with respect to
the provision of the Seller Services (the “Service Coordinators”). The initial
Service Coordinator of the Seller shall be Rodger LaFavre, and the initial
Service Coordinator of the Buyer shall be Eric Tobin. Each Party may, in its
sole discretion, change its Service Coordinator from time to time by providing
written notice to the other Party of such change and the relevant contact
information for such new Service Coordinator at least five (5) Business Days
prior to such change taking effect. The Service Coordinators shall be the
principal points of contact for the Parties for all matters relating to the
Seller Services.




--------------------------------------------------------------------------------






Section 1.4    Quality of Services.


(a)    The Seller represents that the Seller Services will be performed in a
timely, efficient, workmanlike and commercially reasonable manner in all
material respects and in a fashion intended to support the Business as the
Business was conducted immediately prior to the Closing, and, with respect to
specific Seller Services, in accordance with the standards, if any, set forth in
Exhibit A. The Seller Services will be provided by the Seller at the same level
of service, with the same degree of care (which in no event may be less than
reasonable care), with similar response times, to the same extent, and in a
manner similar in all material respects to the manner in which such Seller
Services historically have been provided to or by the Business, unless a higher
standard for any particular Seller Service is set forth in Exhibit A, or
otherwise mutually agreed to by the Parties in writing.


(b)    The Seller may, upon the written consent of the Buyer, arrange for a
third party service provider to provide any of the Seller Services that are
provided by the Seller as of the date hereof; provided, however, that the Seller
Services provided by such third party service provider shall be provided by the
third party service provider at the same general level of service, with the same
degree of care (which in no event may be less than reasonable care), with
similar response times, to the same extent, and in a manner similar in all
material respects to the manner in which such Seller Services historically have
been provided to or by the Business, unless a higher standard for any particular
Seller Service is set forth in Exhibit A, or otherwise mutually agreed to by the
Parties in writing. No consent of the Buyer for the use of a third party service
provider shall be required where the Seller currently, as of the date hereof,
utilizes such third party for performance of services for the Seller’s own
business. The Seller shall remain liable for the proper performance of all such
third parties engaged by the Seller to provide the Seller Services. To the
extent reasonably practicable, the Seller agrees to pass through to the Buyer
any warranties provided by any such third party or any subcontractor employed to
provide the Seller Services.


Section 1.5    Limitation on Authority.


(a)    The Seller will have no responsibility or authority under this Services
Agreement, directly or indirectly, with respect to the operation or management
of the Buyer’s business or operations.


(b)    The Seller’s and the Buyer’s relationship established by this Services
Agreement is that of independent contractors and nothing contained herein shall
be construed to make the Parties agents, principals, partners, members or joint
venturers of or with one another, or create any fiduciary duty of any Party to
the other. No Party has any authority to act for, or on behalf of, the other
Party in any manner, except as set forth in this Services Agreement. Persons
retained by one Party as employees or agents will not by reason thereof be
deemed to be employees or agents of the other Party. Such employees and
representatives will be under the direction, control and supervision of their
employer (or its Affiliates), and not of the other Party.


Section 1.6    Buyer Services. During the term of this Services Agreement, the
Buyer shall, upon the reasonable request of the Seller, provide the Seller with
hazardous waste water services,




--------------------------------------------------------------------------------




and the Seller shall reimburse the Buyer, within thirty (30) days after the date
of an invoice therefor, for its reasonable cost therefor, including all
reasonable and documented out-of-pocket costs and expenses associated therewith.
The Buyer shall provide such services on terms and conditions mutually agreeable
to the Parties. Notwithstanding the foregoing, if the Buyer shall, at any time
prior to the expiration of this Services Agreement, cease to perform such
hazardous waste water services in connection with its own business, the Buyer
shall have no further obligation to provide such services to the Seller
hereunder.


ARTICLE II
FEES


Section 2.1    Fees and Expenses.


(a)    In consideration of the Seller Services provided hereunder, the Buyer
shall (i) pay the Seller the hourly fees for the Seller Services set forth on
Exhibit A attached hereto (the “Hourly Fees”), and (b) reimburse the Seller for
its reasonable and documented out-of-pocket costs and expenses incurred in
connection with providing the Seller Services (the “Expenses,” and together with
the Hourly Fees, the “Fees”). The Hourly Rates for the Seller Services are
reflected in the Fees set forth on Exhibit A. The Seller shall render invoices
for Fees incurred on or about the fifteenth (15th) day of the month that
immediately follows the month in which the applicable Seller Services are
provided. Invoices shall be payable within thirty (30) days after the date of
the invoice.


(b)    The Expenses and Lease Costs shall be allocated to the Seller either (i)
on an allocated basis in the manner, and for those items, set forth on Exhibit C
or (ii) on a direct bill basis for those items listed on Exhibit D. The Seller
and the Buyer agree to review in good faith such Exhibits and make any
appropriate revisions for (1) additional or different items as may be necessary
in the provision of services, or (2) any updated methods for, or calculations
of, the allocation of costs of service.


Section 2.2    Target Fees. The hourly rates set forth on Exhibit A as of the
Closing Date shall be binding on both the Buyer and the Seller for one (1) year
following the Effective Date of this Services Agreement. It is the intent of the
Parties that such the aggregate Fees shall equal Five Hundred Thousand
($500,000) during the first year of this Services Agreement (the “Target
Amount”), but the Parties acknowledge and agree that the Seller shall invoice
the Buyer only for Fees actually incurred based upon the time spent by the
Seller providing the Seller Services. Therefore, beginning on the date six (6)
months after the Effective Date of this Services Agreement, the Parties shall
meet periodically to compare the actual Fees invoiced and/or paid to date by the
Buyer for the Seller Services to the Target Amount. In the event that, the
Parties determine that the projected Fees during the first year of the Services
Agreement shall amount to less than, or more than, the Target Amount, the
Parties will work together in good faith to determine what actions should be
taken to meet such Target Amount. Notwithstanding the foregoing, the Buyer shall
in all cases only be responsible to pay the Seller for Fees actually incurred
based upon the time spent by the Seller providing the Seller Services hereunder.


Section 2.3    Fees for Remainder of Term. Following the first anniversary of
the Effective Date of this Services Agreement, in connection with the parties
periodic review of Seller Services




--------------------------------------------------------------------------------




as contemplated by Section 1.1(c), the Buyer and the Seller also shall work
together in good faith to modify the Fees paid for the Seller Services hereunder
as appropriate to reflect changes in the scope or specifications of the Seller
Services provided hereunder (including, without limitation, by adjusting the
targeted aggregate Fees and/or the hourly rates charged for specific Seller
Services).


Section 2.4    Taxes. The Buyer shall reimburse the Seller for any federal,
state or local taxes imposed on the Seller or its Affiliates as a result of the
Seller Services, other than taxes on or measured by the income, gross receipts
or profits of the Seller or its Affiliates.


Section 2.5    Records and Audits.


(a)    Records. The Seller shall maintain (and, as applicable, cause its
Affiliates to maintain) accurate and complete records regarding their activities
relating to this Services Agreement and the means of calculating the amounts
billed to the Buyer hereunder. Such books and records shall, at all times, be
kept in a manner consistent with such Party’s historical practices prior to the
Closing and, in any event, in accordance with good administrative and
secretarial practice and generally accepted accounting principles. Each Party
shall retain (and, as applicable, cause its Affiliates to retain) all such
records until the date that is one (1) year after any termination or expiration
of this Services Agreement.


(b)    Audits. Upon five (5) business days’ notice to the Seller, the Buyer and
its designees shall have the right to inspect and audit all the relevant records
and books of account of the Seller and its Affiliates to verify the accuracy of
all payments made or to be made by the Buyer pursuant to this Article II. Any
audit by the Buyer or its designees shall be conducted during regular business
hours at the facilities of the Seller, or its Affiliates, as applicable, and in
a manner that does not unreasonably interfere with the normal business
activities of such Persons. If any audit reveals an overpayment by the Buyer,
the Seller will promptly refund to the Buyer the full amount of any overpayment
and, if the overpayment exceeds five percent (5%) of the annual budgeted amount
for such Seller Services, such overpayment amount shall include interest at the
rate of two percent (2%) per annum. Any such audit shall be limited to one (1)
occurrence per calendar year.


ARTICLE III
COOPERATION


Section 3.1    Parties’ Efforts.


(a)    The Parties shall use commercially reasonable efforts to cooperate with
one another in all matters relating to the provision and use of the Seller
Services, including pursuing all consents, licenses or approvals necessary or
required to permit each Party to perform its obligations hereunder. The Parties
will establish annual budgets for the performance of the Seller Services.
Without the Buyer’s written consent, the Seller will not incur expenses for the
Seller Services, for which the Buyer or any of its Affiliates is responsible for
payment or reimbursement, in excess of those in any agreed budget.






--------------------------------------------------------------------------------




(b)    To the extent that performance of any obligation by a Party is dependent
upon action by the other Party or a third party and such other Party or third
party fails to act, the obligation of the Party shall be suspended until such
time as such other Party or third party acts as required; provided however, that
in no event shall the Seller’s obligations be suspended as a result of the
failure to act by any third party service provider engaged by the Seller to
provide Seller Services hereunder.


ARTICLE IV
LIABILITY


Section 4.1    Warranty Disclaimer. EXCEPT AS EXPRESSLY SET FORTH IN THIS
SERVICES AGREEMENT, NEITHER THE SELLER NOR ITS AFFILIATES MAKE ANY
REPRESENTATION OR WARRANTY OF ANY KIND, NATURE OR DESCRIPTION WITH RESPECT TO
THE SELLER SERVICES, WHETHER EXPRESS OR IMPLIED, INCLUDING ANY WARRANTY OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, AND THE SELLER AND ITS
AFFILIATES HEREBY DISCLAIM ANY SUCH WARRANTIES.


Section 4.2    Limitations on Liability.


(a)    NEITHER OF THE PARTIES NOR THEIR AFFILIATES SHALL BE LIABLE TO THE OTHER
PARTY FOR ANY LOSSES ARISING OUT OF OR RELATED TO THIS SERVICES AGREEMENT,
EXCEPT FOR ANY SUCH DAMAGES ARISING AS A RESULT OF THE BREACH OF THE TERMS OF
THIS SERVICES AGREEMENT, WILLFUL MISCONDUCT OR GROSS NEGLIGENCE OF SUCH PARTY OR
ANY OF ITS AFFILIATES IN CONNECTION WITH THE PERFORMANCE OF SUCH PARTY’S
OBLIGATIONS HEREUNDER, INCLUDING THE SELLER SERVICES.


(b)    NEITHER OF THE PARTIES NOR THEIR AFFILIATES SHALL BE LIABLE TO THE OTHER
PARTY, WHETHER IN CONTRACT, TORT (INCLUDING STRICT LIABILITY) OR OTHERWISE, FOR
ANY SPECIAL, PUNITIVE, INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES WHATSOEVER,
INCLUDING DAMAGES DUE TO LOSS OF BUSINESS OR PROFITS, ARISING OUT OF OR RELATED
TO THIS SERVICES AGREEMENT, EVEN IF ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.


ARTICLE V
INDEMNIFICATION


Section 5.1    Indemnification by the Seller. From and after the Effective Date,
the Seller shall indemnify the Buyer Indemnified Parties in respect of, and hold
the Buyer Indemnified Parties harmless against, Damages relating to or arising
out of the gross negligence or willful misconduct of the Seller or its
Affiliates, representatives, independent contractors or service providers in the
performance of, or failure to perform under, this Services Agreement.


Section 5.2    Indemnification by the Buyer. From and after the Effective Date,
the Buyer shall indemnify the Seller Indemnified Parties in respect of, and hold
the Seller Indemnified Parties harmless against, Damages relating to or arising
out of the gross negligence or willful misconduct




--------------------------------------------------------------------------------




of the Buyer or its Affiliates, representatives, independent contractors or
service providers in the performance of, or failure to perform under, this
Services Agreement.


ARTICLE VI
TERM; TERMINATION


Section 6.1    Term. Unless terminated earlier in accordance with this Article
VI or extended by mutual agreement of the Parties, the term of this Services
Agreement shall commence on the Effective Date and continue until September 18,
2016; provided, however, that, solely with respect to the Buyer’s obligation to
pay the Lease Costs hereunder and perform the Access Services, this Services
Agreement shall continue until the Outside Termination Date.
        
Section 6.2    Termination.
  
(a)    This Services Agreement shall terminate automatically in the event that
either Party files a voluntary petition for bankruptcy or reorganization, is the
subject of an involuntary petition for bankruptcy that is not dismissed within
thirty (30) days, has its affairs placed in the hands of a receiver, enters into
a composition for the benefit of creditors, or is deemed insolvent by a court of
competent jurisdiction.


(b)    Notwithstanding Section 6.1 hereof, upon any Liquidation Event with
respect to the Seller, the Buyer may terminate this Services Agreement on ten
(10) days’ written notice to the Seller. For purposes hereof, a “Liquidation
Event” shall mean the liquidation, dissolution or winding up of the Seller,
including, without limitation (i) a sale, conveyance, or other disposition or
exclusive license of all or substantially all of the Seller’s assets or
business, or (ii) a merger or consolidation of the Seller with or into any other
entity; but excluding (A) a consolidation with the Seller’s wholly-owned
subsidiary or parent, (B) a merger effected exclusively to change the Seller’s
domicile, (C) a merger or sale of the Seller’s assets in which the holders of
common stock outstanding immediately prior to such merger or sale of assets
hold, in substantially similar proportions, more than fifty percent (50%) of the
voting power of the equity securities of the surviving entity or transferee, in
either case as of immediately after such merger or sale of assets (as
applicable), or (D) an equity financing in which it is the surviving entity.


(c)    Notwithstanding Section 6.1 hereof, either Party may terminate this
Services Agreement by providing notice to the other Party in the event that the
other Party breaches any material term or condition of this Services Agreement
and such Party fails to remedy the breach to the non-breaching Party’s
reasonable satisfaction within ten (10) business days after it receives notice
of the breach.


(d)    Following the first anniversary of the Effective Date of this Services
Agreement, the Buyer may terminate any specific Seller Service provided
hereunder on twenty (20) days’ written notice to the Seller. In the event of a
termination of specific Seller Services hereunder, this Services Agreement shall
remain in full force and effect with respect to the Seller Services which have
not been terminated as provided herein. Notwithstanding the foregoing, the
Parties hereby acknowledge and agree that so long as the Seller is required to
consolidate the results of the Buyer’s operations with those of the Seller in
order to comply with accounting requirements of the United States




--------------------------------------------------------------------------------




Securities and Exchange Commission, the Buyer shall not terminate the specific
financial and accounting Seller Services provided by the Seller before the end
of the term of this Services Agreement, except for terminations pursuant to
Section 6.2(a), Section 6.2(b) and Section 6.2(c) hereof; provided, however,
that, following the first anniversary of the Effective Date of this Services
Agreement, the Parties shall work together in good faith to modify the Fees paid
for such financial and accounting Seller Services, as necessary, for the
remaining term of the Services Agreement in accordance with Section 2.3 hereof.


Section 6.3    Effect of Termination. Termination of this Services Agreement
shall not release either Party from any liability which at such time has already
accrued or which thereafter accrues from a breach or default prior to such
termination. Notwithstanding anything to the contrary under this Services
Agreement, partial termination by the Buyer pursuant to Section 6.2(d) with
respect to a particular Seller Service shall only terminate the provision of
such Seller Service or part of such Seller Service and shall have no effect on
other Seller Services to be provided by the Seller hereunder. Following any
termination of this Services Agreement in whole or in part, each Party will
cooperate with the other Party as reasonably necessary to avoid disruption of
the ordinary course of the other Party’s business. Section 1.2, Article II,
Article IV, Article V, Section 6.3 and Article VII and any other provisions that
by their terms survive termination, and any remedies for the breach thereof,
shall survive the termination of this Services Agreement.


ARTICLE VII
GENERAL PROVISIONS


Section 7.1    Waiver of Noncompetition Provision. The Buyer hereby waives the
non-competition restrictions of the Seller pursuant to Section 6.07 of the
Purchase Agreement during the term of this Services Agreement solely to the
extent necessary to perform its obligations hereunder.


Section 7.2    Confidentiality. From and after the Closing Date, neither Party,
nor any of their respective Affiliates or representatives, shall use, divulge,
furnish or make accessible to anyone (other than such other Affiliates,
representatives and service providers who are required to know in order to
provide the Seller Services hereunder), any proprietary, non-public or other
confidential information of the other Party, provided to it by such other Party
in connection with the provision of Seller Services hereunder (including,
without limitation, any information known to either Party concerning such other
Party’s business), except to the extent that disclosure of such information is
required by applicable Law (in which case such Party shall use commercially
reasonable efforts to advise the other Party prior to making such disclosure to
provide such other Party a reasonable opportunity to review the proposed
disclosure and to attempt to obtain a protective order or other assurance that
confidential treatment will be accorded such confidential information). Each
Party shall use its reasonable best efforts to cooperate with the other Party in
preserving such proprietary or confidential aspects of such other Party’s
business.


Section 7.3    Force Majeure. Except as otherwise provided herein, neither Party
shall be liable to the other for any Damages or failure to perform resulting
from any act of God, fire, explosion, flood or other natural disaster, actions
or impositions by federal, state or local authorities, strike, labor dispute,
vandalism, riot, commotion, terrorism, act of public enemies, blockage or
embargo




--------------------------------------------------------------------------------




or any other cause beyond the reasonable control of such Party. Upon the
occurrence of any such event that results in, or will result in, a delay or
failure to perform, the Party whose performance is delayed or prevented shall be
relieved from fulfilling its obligations under this Services Agreement during
the period of such force majeure event and shall promptly provide notice to the
other Party of such occurrence. The Party whose performance is affected shall
use reasonable business efforts to minimize disruptions in its performance and
shall resume full performance of its obligations under this Services Agreement
as soon as possible.


Section 7.4    Notices. Any notice, request, or other document to be given
hereunder to any party hereto shall be given in the manner specified in the
Purchase Agreement. Any party hereto may change its address for receiving
notices, requests and other documents by giving written notice of such change to
the other parties hereto in accordance with the Purchase Agreement.


Section 7.5    Severability. If any provision of this Services Agreement,
including any phrase, sentence, clause, section or subsection is inoperative or
unenforceable for any reason, such circumstances shall not have the effect of
rendering the provision in question inoperative or unenforceable in any other
case or circumstance, or of rendering any other provision or provisions herein
contained invalid, inoperative, or unenforceable to any extent whatsoever. The
Parties agree that the terms and provisions of this Services Agreement are
reasonable covenants under the circumstances, and further agree that if, in the
opinion of any court of competent jurisdiction any such term or provision is
unreasonable in any respect, such court shall have the right, power and
authority to excise or modify such term or provision to effectuate the Parties’
intent and to enforce the remainder thereof as so amended.


Section 7.6    Entire Agreement. This Services Agreement (including the Exhibits
hereto), together with the Purchase Agreement and the agreements to be executed
in connection herewith and therewith, sets forth the entire agreement and
understanding of the Parties in respect of the transactions contemplated hereby
and supersedes all prior agreements, arrangements and understandings relating to
the subject matter hereof and thereof.


Section 7.7    Succession and Assignment. This Services Agreement shall be
binding upon and shall inure to the benefit of, and be enforceable by, the
Parties and their permitted successors and assigns. This Services Agreement may
not be assigned by any Party without the prior written consent of the other
Parties; provided that Buyer may (i) assign any or all of its rights and
interests hereunder to one or more of its Affiliates, (ii) designate one or more
of its Affiliates to perform its obligations hereunder (in any or all of which
cases Buyer nonetheless shall remain responsible for the performance of all of
its obligations hereunder), or (iii) assign any or all of its rights and
interest hereunder to a purchaser or assignee of all or substantially all of
Buyer’s assets or business.
 
Section 7.8    No Third Party Beneficiaries. This Services Agreement shall not
confer any rights or remedies upon any Person other than the Parties and their
respective successors and permitted assigns.


Section 7.9    Amendments and Waivers. No amendment, modification, or waiver
hereunder shall be valid or binding unless set forth in writing and duly
executed by the Party against whom enforcement of the amendment, modification,
or waiver is sought. Any such waiver shall




--------------------------------------------------------------------------------




constitute a waiver only with respect to the specific matter described in such
writing and shall in no way impair the rights of the Party granting such waiver
in any other respect or at any other time. No waiver by any Party of a breach of
or a default under any of provision of this Services Agreement shall be
construed as a waiver of any other breach or default of a similar nature, or as
a waiver of any of such provisions, rights or privileges hereunder. No failure
or delay by any Party to enforce any provision of this Services Agreement or to
exercise any right or privilege hereunder shall constitute a waiver of such
right or privilege.


Section 7.10    Governing Law.


(a)    This Services Agreement will be governed by and construed and interpreted
in accordance with the substantive Laws of the Commonwealth of Massachusetts.


(b)    All judicial proceedings brought against any Party arising out of or
relating to this Services Agreement, or any obligations hereunder, may be
brought in any state court of competent jurisdiction in the Commonwealth of
Massachusetts, or any federal court of competent jurisdiction in the
Commonwealth of Massachusetts. By executing and delivering this Services
Agreement, each Party, for itself and in connection with its properties,
irrevocably (i) accepts generally and unconditionally the nonexclusive
jurisdiction and venue of such courts, (ii) waives any defense of forum non
coveniens, (iii) agrees that service of all process in any such proceeding in
any such court may be made by registered or certified mail, return receipt
requested, to such Party at its address provided in accordance with Section 7.4
hereof or other address in the possession of the sending Party, (iv) agrees that
service as provided in clause (iii) above is sufficient to confer personal
jurisdiction over such Party in any such proceeding in any such court, and
otherwise constitutes effective and binding service in every respect and (v)
agrees that the rights to serve process and bring proceedings provided above
shall be in addition to any other rights to serve process in any other manner
permitted by Law and to bring proceedings in the courts of any other
jurisdiction.


Section 7.11    Waiver of Trial By Jury. EACH PARTY WAIVES THE RIGHT TO TRIAL BY
JURY AND REPRESENTS TO THE OTHER THAT IT HAS REVIEWED THE FOREGOING WAIVER WITH
ITS COUNSEL AND THAT IT HAS KNOWINGLY AND VOLUNTARILY WAIVED ITS RIGHT TO TRIAL
BY JURY AFTER CONSULTATION WITH SUCH COUNSEL.


Section 7.12    Counterparts and Facsimile Signature. This Services Agreement
may be executed by facsimile or other electronically-scanned signature pages and
in one or more counterparts, each of which shall be deemed an original, but all
of which together will constitute one and the same instrument.


Section 7.13    Headings. The section headings contained in this Services
Agreement are inserted for convenience only and shall not affect in any way the
meaning or interpretation of this Services Agreement.


Section 7.14    Construction. The Parties hereto have participated jointly in
the negotiation and drafting of this Services Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Services
Agreement shall be construed as if drafted jointly by the Parties




--------------------------------------------------------------------------------




and no presumption or burden of proof shall arise favoring or disfavoring any
Party by virtue of the authorship of any of the provisions of this Services
Agreement.


IN WITNESS WHEREOF, the parties hereto have executed this Shared Services
Agreement as of the day and year first above written.




SELLER:    SPIRE CORPORATION


By:     /s/ Rodger W. LaFavre            
Name:     Rodger W. LaFavre
Title:     Chief Operating Officer




BUYER:    N2 BIOMEDICAL LLC


By:      /s/ Mark C. Little    
Name:    Mark C. Little
Title:    Chief Executive Officer






--------------------------------------------------------------------------------




EXHIBIT INDEX


Exhibit A    Seller Services


Exhibit A-1    Access Services


Exhibit B    First Year Estimates


Exhibit C    Allocable Costs


Exhibit D    Directly Billed Costs










